Filed 11/29/22 P. v. Daley CA2/3
Opinion following transfer from Supreme Court

          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                         DIVISION THREE

 THE PEOPLE,                                                                       B301243

            Plaintiff and Respondent,                                              (Los Angeles County
                                                                                   Super. Ct. No. SA052445)
            v.

 ALCLIFF M. DALEY,

            Defendant and Appellant.


       APPEAL from an order of the Superior Court of Los
Angeles County, Mark E. Windham, Judge. Remanded with
direction.
       Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles S. Lee and Daniel C. Chang, Deputy
Attorneys General, for Plaintiff and Respondent.



                                   ________________________
       A jury convicted Alcliff Daley of first degree murder with a
true finding on a special circumstance. Years after he was
convicted, Daley petitioned the trial court in 2019 for vacation of
his conviction and for resentencing under then recently-enacted
Penal Code1 section 1172.6.2 The trial court summarily denied
relief, and we affirmed that order on appeal. (People v. Daley
(Jan. 29, 2021, B301243 [nonpub. opn.].) Our California Supreme
Court granted review and has now transferred the matter back to
us with the direction to vacate our decision and to reconsider the
cause in light of People v. Strong (2022) 13 Cal.5th 698 (Strong)
and People v. Lewis (2021) 11 Cal.5th 952 (Lewis). Doing so, we
conclude that the trial court’s order must be reversed, and the
matter remanded for further proceedings.
                         BACKGROUND3
I.    The murder and Daley’s conviction
       In 2004, Daley and Rohan McDermott planned to steal
marijuana from Troy Lewis and Dwane Godoy. After luring the
men into Daley’s apartment, Daley pointed a gun at Godoy and
Lewis, and McDermott taped their hands behind their backs.
Daley threatened to kill them and leave their bodies to rot in a
closet. When Daley noticed that Godoy had managed to free his

1    All further undesignated statutory references are to the
Penal Code.
2     Effective June 30, 2022, section 1170.95 was renumbered to
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)
3     We derive the factual and procedural background primarily
from our unpublished opinion in this case, of which we take
judicial notice. (Evid. Code, § 451, subd. (a).)




                                 2
hands, he put the gun to Godoy’s head and again threatened to
kill him. McDermott retaped Godoy’s hands and also taped his
feet. When McDermott and Daley exited the apartment, Godoy
managed to free himself and escaped after struggling with
McDermott, who was outside the front door. Lewis did not
escape. His body was discovered in the apartment; he had been
shot in the forehead.
        A jury found Daley guilty of first degree murder with true
findings on special circumstance allegations that the murder was
committed during an attempted kidnapping and an attempted
robbery. (§§ 187, subd. (a), 190.2, subd. (a)(17)(A) & (B).)4 It also
found Daley personally used a firearm during the offense.
(§§ 12022, 12022.53, subd. (b).) The trial court sentenced Daley
to life in prison without the possibility of parole, plus 10 years.
In 2007, this Division affirmed the judgment of conviction.
(People v. Daley (Oct. 18, 2007, B190721) [nonpub. opn.].)
II.   Section 1172.6 petition
       In 2019, after passage of Senate Bill No. 1437 (2017–2018
Reg. Sess.) (Senate Bill 1437), Daley filed a petition for vacation
of his murder conviction and resentencing. Using a preprinted
form, he checked boxes stating that he had been convicted of
murder pursuant to the felony-murder rule or the natural and
probable consequences doctrine; he was not the actual killer; he
did not, with the intent to kill, aid and abet the actual killer; he
was not a major participant in the felony or did not act with

4     Daley and McDermott were tried separately. McDermott
was also found guilty of special circumstance first degree murder
with a true finding on an allegation that a principal was armed
during the offense (§ 12022, subd. (a)(1)).




                                  3
reckless indifference to human life; and he could not now be
convicted of first degree felony murder in light of changes to
section 189 effectuated by Senate Bill 1437. He also checked a
box requesting that counsel be appointed for him.
       On June 28, 2019, the trial court summarily denied the
petition. Daley was not present and was not represented by
counsel. The court found Daley was ineligible for relief as a
matter of law because the jury’s true findings on the special
circumstance allegations established that he intended to kill or
was a major participant in the murder and acted with reckless
indifference to human life. Further, the trial court found that
Daley was the actual killer based on the jury’s finding that he
personally used a firearm.
       Daley appealed the order denying his petition. We affirmed
the order, rejecting his argument that the trial court erred by
summarily dismissing his petition based on the jury’s special
circumstance finding, without appointing counsel for him.
(People v. Daley, supra, B301243.)
       Thereafter, our California Supreme Court issued Strong,
supra, 13 Cal.5th 698 and Lewis, supra, 11 Cal.5th 952, both of
which clarified the scope of section 1172.6. The People have
submitted supplemental briefing arguing that remand is
unnecessary under Strong and Lewis because the record
establishes that Daley was the actual killer. In his supplemental
briefing, Daley disagrees, arguing that the record does not
establish his ineligibility for relief at this stage of the
proceedings.
                         DISCUSSION
      Senate Bill 1437, which took effect on January 1, 2019,
limited accomplice liability under the felony-murder rule and



                                4
eliminated the natural and probable consequences doctrine as it
relates to murder, to the end of ensuring that a person’s sentence
is commensurate with his or her individual criminal
culpability. (People v. Gentile (2020) 10 Cal.5th 830, 842–
843.) As relevant here, Senate Bill 1437 amended the felony-
murder rule by adding section 189, subdivision (e), which
provides that a participant in the perpetration of qualifying
felonies is liable for felony murder only if the person: (1) was the
actual killer; (2) was not the actual killer but, with the intent to
kill, acted as a direct aider and abettor; or (3) the person was a
major participant in the underlying felony and acted with
reckless indifference to human life, as described in section 190.2,
subdivision (d). (Gentile, at p. 842.)
       Senate Bill 1437 also added section 1172.6, which created a
procedure whereby persons convicted of murder under a now-
invalid felony-murder theory may petition for vacation of their
convictions and resentencing. A defendant is eligible for relief
under section 1172.6 if the defendant meets three
conditions: (1) the defendant must have been charged with
murder under a theory of felony murder, (2) must have been
convicted of first or second degree murder, and (3) could no longer
be convicted of first or second degree murder due to changes to
sections 188 and 189 effectuated by Senate Bill 1437. (§ 1172.6,
subd. (a).) If a petitioner makes a prima facie showing of
entitlement to relief, the trial court shall issue an order to show
cause (§ 1172.6, subd. (c)) and hold an evidentiary hearing at
which the prosecution bears the burden of proving “beyond a
reasonable doubt, that the petitioner is guilty of murder or
attempted murder” under the law as amended by Senate Bill
1437 (§ 1172.6, subd. (d)(3)).




                                 5
       In his original appeal challenging the trial court’s order
denying his petition, Daley raised four arguments. First, the
trial court erred by denying his petition without appointing
counsel. Second, a trial court is not permitted to go beyond the
allegations in the petition and examine the record to determine
eligibility until counsel is appointed and an evidentiary hearing
has occurred under section 1172.6, subdivision (d). Third, the
trial court erred by finding him ineligible based exclusively on
the jury’s special circumstance findings, which predated our
Supreme Court’s decisions in People v. Banks (2015) 61 Cal.4th
788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark),
cases which clarified who is a major participant in a felony who
acts with reckless indifference to human life. Finally, the jury’s
true findings on gun use allegations do not establish he was the
actual killer and therefore ineligible for resentencing.
       As to Daley’s first and second contentions, Lewis, supra, 11
Cal.5th at page 957, held that “petitioners are entitled to the
appointment of counsel upon the filing of a facially sufficient
petition . . . and that only after the appointment of counsel and
the opportunity for briefing may the superior court consider the
record of conviction to determine whether ‘the petitioner makes a
prima facie showing that he or she is entitled to relief.’ ” It is
undisputed here that Daley filed a facially sufficient petition.
Therefore, he was entitled to appointment of counsel.
       As to Daley’s third and fourth contentions, Strong, supra,
13 Cal.5th at pages 719 to 720, held that a pre-Banks and Clark
finding that the defendant was a major participant who acted
with reckless indifference does not preclude the defendant from
making a prima facie case for relief under section 1172.6, even if
the trial evidence was sufficient to support the findings under




                                 6
Banks and Clark. Here, Daley’s jury found true two special
circumstance allegations: that the murder was committed during
an attempted kidnapping and an attempted robbery. (§ 190.2,
subd. (a)(17)(A) & (B).) Although the record does not contain the
jury instructions or reveal the People’s theory of murder it relied
on, Daley’s counsel asserts that his jury was instructed with
CALJIC No. 8.80.1. That instruction provided that, if the jury
concludes a defendant was not the actual killer (or if it is unable
to determine whether he was), it cannot find the special
circumstances true unless it is satisfied beyond a reasonable
doubt that the defendant, with the intent to kill, directly aided
and abetted the murder; or, with reckless indifference to human
life and as a major participant, aided and abetted the underlying
offenses. The instruction also stated that a defendant acts with
reckless indifference to human life when he knows or is aware
that his acts involve a grave risk of death to an innocent human
being. Any jury finding that Daley was a major participant in the
felony who acted with reckless indifference to human life
predated Banks and Clark. Under Strong, the finding does not
preclude Daley’s eligibility for possible resentencing.
       The People counter that Daley nonetheless was ineligible
for resentencing because he was the actual killer, pointing to the
jury’s true findings on gun use allegations under sections 12022
and 12022.53, subdivision (b), and the evidence adduced at trial.
The People further assert that any error in failing to appoint
counsel for Daley was therefore harmless. (See generally Lewis,
supra, 11 Cal.5th at p. 957 [failure to appoint counsel subject to
harmless error analysis under People v. Watson (1956) 46 Cal.2d
818].)




                                 7
        However, a finding that a defendant personally used a
gun does not by itself necessarily prove the defendant was the
actual killer, because a gun can be used in different ways during
a crime; for example, if two robbers commit a crime together, one
could display a gun to intimidate a robbery victim while the other
robber could use a gun to shoot the victim. (People v. Garrison
(2021) 73 Cal.App.5th 735, 743; see also People v. Offley (2020) 48
Cal.App.5th 588 [§ 12022.53, subd. (d) finding does not
necessarily preclude eligibility for § 1172.6 relief].) Even so,
when the facts show that only one person used a gun and all
evidence points to that person, “the true finding on a personal use
enhancement demonstrates that the defendant was the actual
killer.” (Garrison, at p. 744.) That was the case in Garrison,
where after a section 1172.6, subdivision (d), evidentiary hearing,
the evidence demonstrated that only one robber used a handgun,
so Garrison’s admission that he used a gun was necessarily an
admission he was the shooter. (Garrison, at p. 744.)
       Garrison is distinguishable. First, although the evidence
here was that the surviving witness Godoy only saw Daley use a
gun, Godoy escaped and was not present when Lewis was killed.
The evidence and verdicts do not rule out the possibility that
McDermott then shot Lewis. (See, e.g., People v. Langi (2022) 73
Cal.App.5th 972, 980 [despite statement in prior opinion that
defendant threw the lethal punch, record as a whole left room to
question that conclusion].) Second, the finding that Garrison was
the actual killer was made after an evidentiary hearing under
section 1172.6. Unlike in Garrison where no additional evidence
was introduced at the evidentiary hearing, Daley could introduce
additional evidence. While we therefore cannot rule out that




                                 8
Daley was the actual shooter, that finding cannot be made in the
absence of an evidentiary hearing.
                         DISPOSITION
      The order denying Alcliff Daley’s petition is reversed and
the matter is remanded with the direction to the trial court to
appoint counsel for Daley, to issue an order to show cause, and to
conduct an evidentiary hearing in accordance with Penal Code
section 1172.6, subdivision (d)(3).

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.


I concur:




                  LAVIN, J.




                  EGERTON, J.




                                9